         Case 4:20-cv-05860-JSW Document 38 Filed 10/15/20 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General
 3   MICHELE VAN GELDEREN (SBN 171931)
     Supervising Deputy Attorney General
 4   TINA CHAROENPONG (SBN 242024)
     DEVIN W. MAUNEY (SBN 294634)
 5   CHRISTOPHER LAPINIG (SBN 322141)
     Deputy Attorney General
 6   1515 Clay St., 20th Floor
     Oakland, CA 94612
 7   Tel: (510) 879-0814
     Fax: (510) 622-2270
 8   Email: devin.mauney@doj.ca.gov

 9   Attorneys for Plaintiff
     the People of the State of California
10

11                               IN THE UNITED STATES DISTRICT COURT

12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14

15
      PEOPLE OF THE STATE OF                                    Case No. 4:20-cv-05860-JSW
16    CALIFORNIA, et al.,

17                             Plaintiffs, JOINT STIPULATION REGARDING
                                           EXTENSION OF TIME TO ANSWER,
18        v.                               [PROPOSED] BRIEFING SCHEDULE,
                                           AND REQUEST TO TAKE CASE
19                                         MANAGEMENT CONFERENCE OFF
      THE FEDERAL DEPOSIT INSURANCE        CALENDAR
20    CORPORATION,

21                                             Defendant.

22

23           Pursuant to Civil L.R. 6-1(a), the parties hereto, by and through their undersigned counsel,
24    hereby enter into the following stipulation:
25           WHEREAS, on September 11, 2020, the Court found that the above-captioned case is
26    related to People of the State of California, et al. v. The Office of the Comptroller of the Currency,
27    et al., 20-cv-05200-JSW [Dkt. No. 28] (“OCC Litigation”);
28                                                          1
      Joint Stipulation Regarding Extension of Time To Answer, [Proposed] Briefing Schedule, and Request to Take Case
                                            Management Conference Off Calendar
                                                 Case No. 4:20-cv-05860-JSW
       Case 4:20-cv-05860-JSW Document 38 Filed 10/15/20 Page 2 of 4



 1          WHEREAS, the parties to the OCC Litigation entered a Joint Stipulation Regarding

 2   Extension of Time to Answer and Proposed Briefing Schedule, which the Court approved on

 3   October 5, 2020 and further responded by taking off calendar the Case Management Conference

 4   previously scheduled in that related case;

 5          WHEREAS, the parties to this, the above-captioned, matter have likewise reached accord

 6   regarding a briefing schedule for their cross-motions for summary judgment;

 7          WHEREAS, the parties believe the Case Management Conference set for October 30, 2020

 8   in this case is correspondingly unnecessary;

 9          WHEREAS, the parties understand that, if the Court takes off calendar the pending Case

10   Management Conference, a Joint Case Management Statement shall not be required because

11           -    Federal Rule of Civil Procedure 26 exempts from relevant initial-disclosure

12                requirements any “action for review on an administrative record”, Fed. R. Civ. P. 26(a)

13                & (f);

14           -    the parties have previously identified all related cases (i.e., People of the State of

15                California, et al. v. The Office of the Comptroller of the Currency, 20-cv-05200-JSW)

16                [Dkt. No. 23] and declined to proceed before a magistrate judge [see Dkt. No. 7]; and

17           -    this Joint Stipulation, if approved by the Court, shall provide a schedule for all

18                anticipated filings and hearings related to the parties’ cross-motions for summary

19                judgment, and the parties do not anticipate filing any other motions in this matter.

20

21   NOW, THEREFORE, IT IS HEREBY STIPULATED:

22           1. That Defendant’s time to file its Answer to the Complaint is extended to January 14,

23               2021;

24           2. That Defendant will file the certified Administrative Record, along with a table of

25               contents identifying the documents contained therein, on January 14, 2021;

26           3. That the parties agree on the following briefing schedule for cross-motions for

27               summary judgment:

28                                                         2
     Joint Stipulation Regarding Extension of Time To Answer, [Proposed] Briefing Schedule, and Request to Take Case
                                           Management Conference Off Calendar
                                                Case No. 4:20-cv-05860-JSW
       Case 4:20-cv-05860-JSW Document 38 Filed 10/15/20 Page 3 of 4



 1                   a. Plaintiffs will file their motion for summary judgment on February 25, 2021;

 2                   b. Defendants will file a combined opposition to Plaintiffs’ motion and a cross-

 3                        motion for summary judgment on March 25, 2021;

 4                   c. Plaintiffs will file a combined reply in support of their motion for summary

 5                        judgment and an opposition to Defendants cross-motion on April 22, 2021;

 6                   d. Defendants will file a reply in support of their motion for summary judgment

 7                        on May 6, 2021; and

 8                   e. Plaintiffs shall notice the cross-motions for summary judgment to be heard on

 9                        June 4, 2021 at 9:00 a.m. or on such date thereafter that the Court deems

10                        appropriate.

11           4. That in accordance with Defendant’s understanding of this Court’s standing order, the

12               page limitation for all briefs listed above shall not exceed 25 pages;

13           5. That the parties respectfully and jointly request that the Court take off calendar the

14               Case Management Conference in this matter currently set for October 30, 2020 at

15               11:00 a.m.; and

16           6. That, if the Court grants the parties’ request, the parties shall not file a Joint Case

17               Management Statement unless instructed otherwise by the Court.

18

19

20

21

22

23

24

25

26

27

28                                                         3
     Joint Stipulation Regarding Extension of Time To Answer, [Proposed] Briefing Schedule, and Request to Take Case
                                           Management Conference Off Calendar
                                                Case No. 4:20-cv-05860-JSW
       Case 4:20-cv-05860-JSW Document 38 Filed 10/15/20 Page 4 of 4



 1           With the exception of the parties’ request to take off calendar the above-mentioned Case

 2   Management Conference, this stipulation shall not alter the date of any event or any deadline

 3   already fixed by Court order.

 4           IT IS SO STIPULATED

 5

 6   Dated: October 15, 2020                                   Respectfully submitted,
 7                                                             XAVIER BECERRA
                                                               Attorney General of California
 8                                                             NICKLAS A. AKERS
                                                               Senior Assistant Attorney General
 9

10                                                             /s/ Devin W. Mauney______________
                                                               DEVIN W. MAUNEY
11                                                             Deputy Attorney General
12                                                             Attorneys for Plaintiff
                                                               the People of the State of California
13

14

15                                                             FEDERAL DEPOSIT INSURANCE
                                                               CORPORATION
16
                                                               Barbara Katron (DC Bar #387970)
17                                                             Senior Counsel, Corporate Litigation Unit

18                                                             /s/ Erik Bond_________________
                                                               Erik Bond (NY Bar Reg. #4316030)
19                                                             Andrew Dober (CA Bar #229657)
                                                               Counsel, Corporate Litigation Unit
20

21

22

23

24
     IT IS SO ORDERED:
25

26   _________                    ___
     HONORABLE JEFFREY S. WHITE                                  October 15, 2020
27   United States District Judge
28                                                         4
     Joint Stipulation Regarding Extension of Time To Answer, [Proposed] Briefing Schedule, and Request to Take Case
                                           Management Conference Off Calendar
                                                Case No. 4:20-cv-05860-JSW
